Citation Nr: 1517399	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for a back disability, to include lumbar spine degenerative disc disease and degenerative joint disease.  

3.  Entitlement to service connection for a left knee disability, to include residuals of left knee surgery.  

4.  Entitlement to service connection for right ear hearing loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 1989 and from March 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via videoconference; a transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in June 2014, at which time the Board remanded the issues on appeal for further development.  Following that remand, the RO granted service connection for left ear hearing loss.  As the grant of service connection for left ear hearing loss is considered a full grant of benefits as to that matter, the Board has characterized the issue of hearing loss as seen on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the June 2014 remand directed the AOJ to obtain VA treatment records from the Southern Arizona (Tucson) VA Health Care System, to include from January 1997 to May 2001.  The Board notes while recent records were obtained and associated with the claims file, there is no indication that the AOJ attempted to obtain records prior to May 2001.  Thus, remand is necessary to ensure that such records are obtained.  If such VA records do not exist, the AOJ must make a formal finding that such records do not exist and indicate such in the claims file in compliance with 38 C.F.R. § 3.159(c).  

With respect to the Veteran's acquired psychiatric disorder claim, the Board directed the AOJ to provide the Veteran with a VA examination to identify all psychiatric diagnoses and determine if such were related to the Veteran's military service.  The Veteran underwent such an examination in July 2014.  The VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and opined that there was no evidence of record linking such a diagnosis to the Veteran's military service.  Thus, the VA examiner opined that it was less likely than not that the Veteran's depressive disorder had onset in service or was caused by service.  The VA examiner concluded that the Veteran's depressive disorder was more likely than not due to psychosocial stressors.  

The Board notes that the VA examiner did not address the Veteran's other psychiatric diagnoses found during the pendency of his claim.  In this regard, the Board notes that VA treatment records dated in July 2008 reported a diagnosis of generalized anxiety disorder.  Furthermore, a private physician diagnosed the Veteran with bipolar II disorder as well as panic disorder in July 2011.  Thus, the Board finds that remand is necessary to obtain a VA opinion with respect to the validity and etiology of all of the Veteran's psychiatric disorders diagnosed during the pendency of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Health Care System in Southern Arizona (Tucson) for the period from January 1997 to May 2001 and any relevant records since July 2012.  The AOJ should specifically request all available hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received have been associated with the claims file, return the claims file to the examiner who evaluated the Veteran in July 2014 for an addendum opinion.  If that examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the reviewing examiner must reconcile the July 2014 findings that the Veteran's only psychiatric diagnosis was depressive disorder, not otherwise specified, with the evidence of record, which includes diagnoses of generalized anxiety disorder, panic disorder, and bipolar II disorder.  

The examiner is requested to discuss whether the diagnoses of generalized anxiety disorder, panic disorder, and bipolar II disorder were supported by the evidentiary record when diagnosed.  If such disorders have resolved, the examiner must presume a current diagnosis even if currently asymptomatic. 

If the examiner determines the Veteran has an acquired psychiatric disorder other than depressive disorder at any time from April 2008 (date of claim) to the present time, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder(s) had its onset during service or is otherwise medically related to service.  

In rendering the requested opinion, the examiner is requested to specifically discuss the assessments and opinion of Dr. Boiangiu who relates the Veteran's current psychiatric disorders as being related to in service events.  In particular, the examiner should provide a specific rationale as to why or why not the stressors experienced by the Veteran during Desert Storm are not causal factors in any current diagnosis.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

